Title: From Thomas Jefferson to John Page, 5 August 1776
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Philadelphia Aug. 5. 1776.
                    
                    I am sorry to hear that the Indians have commenced war, but greatly pleased you have been so decisive on that head. Nothing will reduce those wretches so soon as pushing the war into the heart of their country. But I would not stop there. I would never cease pursuing  them while one of them remained on this side the Misisippi. So unprovoked an attack and so treacherous a one should never be forgiven while one of them remains near enough to do us injury. The Congress having had reason to suspect the Six nations intended war, instructed their commissioners to declare to them peremptorily that if they chose to go to war with us, they should be at liberty to remove their families out of our settlements, but to remember that they should not only never more return to their dwellings on any terms but that we would never cease pursuing them with war while one remained on the face of the earth: and moreover, to avoid equivocation, to let them know they must recall their young men from Canada, or we should consider them as acting against us nationally. This decisive declaration produced an equally decisive act on their part: they have recalled their young men, and are stirring themselves with anxiety to keep their people in quiet, so that the storm we apprehended to be brewing there it is hoped is blown over. Colo. Lee being unable to attend here till the 20’th inst. I am under the painful necessity of putting off my departure, notwithstanding the unfavorable situation of Mrs. Jefferson’s health. We have had hopes till to day of receiving an authentication of the next year’s delegation, but are disappointed. I know not who should have sent it, the Governor, or President of Convention: but certainly some body should have done it. What will be the consequence I know not. We cannot be admitted to take our seat on any precedent or the spirit of any precedent yet set. According to the standing rules not only an authentic copy will be required, but it must be entered in the journals verbatim that it may there appear we have right to sit. This seems the more necessary as the quorum is then to be reduced. Some of the newspapers indeed mention that on such a day such and such gentlemen were appointed to serve for the next year, but could newspaper evidence be received, they would not furnish the form of the appointment, nor yet what quorum is to be admitted. Ld. Howe is recruiting fast. Forty odd ships arrived the other day, and others at other times. It is questionable whether our recruits come in so speedily as his. Several valuable West Indian men have been taken and brought in lately, and the spirit of privateering is gaining ground fast. No news from Tionderoga. I inclose you (to amuse your curiosity) the form of the prayer substituted in the room of the prayer for the king by Mr. Duché chaplain to the Congress. I think by making it so general as to take in Conventions, assemblies &c. it might be used instead of that for the parliament. Adieu.
                    
                